PER CURIAM
*120Michael J. Johnson ("Johnson") appeals from the motion court's denial of his Rule 29.15 motion following an evidentiary hearing. Johnson was convicted on one count of first-degree murder, one count of first-degree robbery, and two counts of armed criminal action. In his sole point on appeal, Johnson contends that defense counsel was ineffective for failing to obtain a jury instruction patterned after MAI-CR 3d 310.06. Finding that defense counsel's conduct did not prejudice Johnson, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).